Opinion,
Mb. Justice Williams :
The material facts in this case are few, and are not in controversy. Davidson was one of a committee engaged in securing the erection of a church edifice at Perryopolis, Fayette county. Striekler was the contractor for the work. Layton was a mechanic employed by Striekler. When the building was finished, the sum of $145 was due to Striekler on his contract, and he owed Layton $106.70 for work. Davidson went to Lay-ton, and said to him, if he would make out an order on Striekler for the amount due him, he (Davidson) would use the order in making payment to Striekler, and the money should be paid over to Layton. An order was accordingly drawn on Striekler for $106.70 in favor of Davidson. It was taken by him to Striekler, who accepted it in writing, charged the amount of it to Layton, and credited the committee with it. A month later, *149when Layton called on Davidson for the money, he declined to pay it, giving as a reason that there was a leak in the roof which Strickler must fix before he would pay it. This action was then brought, and the facts shown as we have stated them. The court below, at the close of the plaintiff’s case, entered a compulsory nonsuit, and our question is whether the evidence was sufficient to carry the case to the jury.
The motion for a nonsuit was, in effect, a demurrer to the evidence. It was an admission of its truth, and a denial of its legal effect. The admitted facts are that the committee owed their contractor, Strickler, and that Strickler owed his workman, Layton. Davidson, oné of the committee, procured Layton’s order on Strickler in favor of his committee, promising to pay the amount thereof in cash. He used the order, obtained credit for the amount on the books of Strickler, extinguishing thereby his claim for compensation to that amount, and yet refused to account to Layton on the ground that there was a leak in the roof which Strickler was bound to repair.
It may be that the entire balance of $145, due Strickler on his contract, will be required to stop the leak and finish the roof; but, on the other hand, it may be that after Layton is paid there will still be enough due to Strickler, and more than enough, to do this work. The evidence presented in the paper-books does not inform us, and we do not see how the learned judge of the court below could determine, as matter of law, that nothing was due from the committee. He said, as a reason for entering the nonsuit, that as the committee held the amount in their hands until the roof should he repaired, with Strickler’s consent, and as the roof was not repaired, therefore “ it follows that the money is not yet payable, and therefore, it is hereby ordered and directed that the motion to take off the nonsuit be denied.” But the order was presented by Davidson, and a credit obtained for the amount of it. The balance of about forty dollars, still due to Strickler, is all that he is in a position to control, so far as the evidence informs us, and that sum may be an ample provision for all needed repairs. If it is not, or there is any reason why the amount of the order is not honestly due, the burden of showing it is on him who alleges it.
The judgment is reversed, and a procedendo awarded.